DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madron (US 9643827).
Re 1. 	Madron discloses
a vehicle mounted arm (as shown in FIG. 1, the system 102 may include a powered machine 112 that may be operable on the fire tube implement 104. The powered machine 112 may be, for example, a back hoe, tractor, fork lift or other equipment adapted position and engage the fire tube implement 104 relative to the fire tube 106. The powered machine 112 may be moveable, and may include any suitable power system compatible with the fire tube implement 104. Such power systems may include, without limitation, a hydraulic system, an electronic solenoid, a motor, a pump, an engine, a gear drive, a transmission, a power take-off, an accessory drive, and others.) with a distal end adapted to move in a vertical and horizontal direction; 
a puller back (180) having a distal side and a proximal side, the proximal side being connected to the distal end of the arm by double hinges (see Figs. 8D-8E); 
a plug rest (104) having a proximal end and a distal end, the proximal end being connected to the distal side of the puller back (180), the plug rest further being adapted for insertion into a fire- tube (Fig. 2 shows 104 inside 106); 
a stack adjuster (FIGS. 2-3, in some embodiments, the fire tube implement 104 may include an elongate shaft 120 and an extender 124. The elongate shaft 120 may include an exterior surface 128 and a longitudinal axis 132. The elongate shaft 120 may be configured to extend outward from the powered machine 112, and to be received by an opening 136 of the fire tube 106. The elongate shaft 120 may have a mounting end 140 and an insertion end 144 opposing the mounting end 140. The insertion end 144 of the elongate shaft 120 may be sized or otherwise configured to be received by the opening 136 of the fire tube 106. The exterior surface 128 of the elongate shaft 120 may be sized or otherwise configured to be slidably received by the opening 136 of the fire tube 106. In some embodiments, the elongate shaft 120 may be a hollow tube or a pipe, for example, and may comprise a high tensile strength steel. In some embodiments, the elongate shaft 120 may have an external diameter between about 10 inches to about 16 inches.  The extender 124 may be carried by the elongate shaft 120 and be moveable between an extended position, shown in FIG. 2, and a retracted position, shown in FIG. 1, normal to the longitudinal axis 132 of the elongate shaft 120. In one embodiment, the extender 124 may travel between about 8 inches to about 12 inches between the retracted position and the extended position. The elongate shaft 120 may be received within the opening 136 of the fire tube 106 when the extender 124 is moved toward the retracted position. The extender 124 may be configured to engage an internal surface 148 of the fire tube 106 within the opening 136 when the extender 124 is in the extended position. In some embodiments, a portion of the extender 124 may be outwardly disposed from the exterior surface 128 of the elongate shaft 120 when the extender 124 moves toward the extended position, as shown in FIG. 2.  The extender 124 may reside or be positioned below the exterior surface 128 of the elongate shaft 120 when the extender 124 is in the retracted position. In other embodiments, the extender 124 may be positioned at or substantially flush with the exterior surface 128 of the elongate shaft 120 when the extender 124 is in the retracted position. Further, in some embodiments, the extender 124 may form a portion of the exterior surface 128 of the elongate shaft 120. The extender 124 may carry an engagement shoe 152 configured to engage the internal surface 148 of the fire tube 106 when the extender 124 moves toward the extended position.  The extender 124 may be moveably coupled in an internal housing 156 of the elongate shaft 120. An extender aperture 160 may be disposed through the exterior surface 128 and into the internal housing 156 of the elongate shaft 120, and the extender 124 may be configured to extend through the extender aperture 160 when the extender 124 moves toward the extended position.)  configured to be connected to the distal end of the plug rest and adapted to decouple a stack from a fire-tube having a removable stack extending from a fire-tube exhaust of the fire-tube; 
a powered system adapted to move the arm in a vertical, horizontal, proximal, and distal direction (as shown in FIG. 1, the system 102 may include a powered machine 112 that may be operable on the fire tube implement 104. The powered machine 112 may be, for example, a back hoe, tractor, fork lift or other equipment adapted position and engage the fire tube implement 104 relative to the fire tube 106. The powered machine 112 may be moveable, and may include any suitable power system compatible with the fire tube implement 104. Such power systems may include, without limitation, a hydraulic system, an electronic solenoid, a motor, a pump, an engine, a gear drive, a transmission, a power take-off, an accessory drive, and others.).
Re 2-3.      Madron discloses that the powered system moves the arm hydraulically or pneumatically (as shown in FIG. 1, the system 102 may include a powered machine 112 that may be operable on the fire tube implement 104. The powered machine 112 may be, for example, a back hoe, tractor, fork lift or other equipment adapted position and engage the fire tube implement 104 relative to the fire tube 106. The powered machine 112 may be moveable, and may include any suitable power system compatible with the fire tube implement 104. Such power systems may include, without limitation, a hydraulic system, an electronic solenoid, a motor, a pump, an engine, a gear drive, a transmission, a power take-off, an accessory drive, and others.).
Re 4-5. 	    Madron discloses that the powered system is adapted to position the plug rest for removal or installation of a vertically oriented fire-tube or a horizontally oriented plug rest (as shown in FIG. 1, the system 102 may include a powered machine 112 that may be operable on the fire tube implement 104. The powered machine 112 may be, for example, a back hoe, tractor, fork lift or other equipment adapted position and engage the fire tube implement 104 relative to the fire tube 106. The powered machine 112 may be moveable, and may include any suitable power system compatible with the fire tube implement 104. Such power systems may include, without limitation, a hydraulic system, an electronic solenoid, a motor, a pump, an engine, a gear drive, a transmission, a power take-off, an accessory drive, and others.).
Re 6. 	   Madron discloses that a coupler (164) secured to the puller back and extending distally from the puller back, the coupler adapted to secure a fire-tube exhaust (as shown in FIGS. 2-3, the fire tube implement 104 may include a stabilizer 164 that may be positioned proximate the mounting end 140 of the elongate shaft 120 and laterally disposed from the exterior surface 128 of the elongate shaft 120. In some embodiments, the stabilizer 164 may include a tethering device 168, such as, without limitation, a ring, hole, aperture, loop, support bar, or similar structure capable of accepting a chain, a rope, or similar securing apparatus for securing the fire tube 106 relative to the fire tube implement 104. For example, the fire tube 106 may have a flue 172, shown in FIG. 1, that can be chained, tied, or lashed in any suitable manner to the stabilizer 164 to prevent the fire tube from rotating during extraction, movement, and insertion. the stabilizer 164 may alternatively or additionally include a grasping arm 176, or a set of grasping arms 176, that may be pivotally positioned relative to the elongate shaft 120. The grasping arms 176 may be powered or manually moveable, and may be configured to grasp or secure a portion of the fire tube 106, such as the flue 172. In some embodiments, a plunger assembly 177 may be operable on a pivot connection or fulcrum 179 that pivotally couples the grasping arms 176 relative to the elongate shaft 120. The plunger assembly 177 may generate translational or rotational movement that may impart pivotal movement of the grasping arms 176 relative to the fulcrum 179 and the elongate shaft 120. The plunger assembly 177 may be hydraulically, electronically, or mechanically powered in any suitable manner without limitation. The stabilizer 164 may be used additionally or alternatively to the extenders 124 as described herein for securing and precluding rotation of the fire tube 106 relative to the fire tube implement 104.).
Re 7. 	   Madron discloses that the stack adjuster (104) is removable (104 is removable from 112).
Re 8. 	 Madron discloses that the powered system is adapted to lift a fire tube up to 6000 Ibs (since Madron discloses all the claimed limitations, it must be capable of lifting a fire tube up to 600 lbs.).
Re 10. 	  Madron discloses that the puller back comprises two double hinges (see Figs. 8D-8E).
Re 11. 	   Madron discloses that the puller back is adapted to be removably coupled to a fire tube exhaust (Fig. 1 shows 180 not coupled to the exhaust, while Fig. 2 shows 180 coupled to the exhaust). 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 7/05/2022 have been fully considered but they are not persuasive.
Madron discloses a plug rest (104) having a proximal end and a distal end, the proximal end being connected to the distal side of the puller back (180), the plug rest further being adapted for insertion into a fire- tube (Fig. 2 shows 104 inside 106).  Since Madron discloses all the claimed limitations, it must be disclosing, describing, suggest or even hint at, fire-tubes that are oriented and/or combined in the same way as the fire-tubes in Applicant’s System.
In response to applicant's argument that “decouple the stack from a fire-tube having a fluidly coupled and removable stack extending from a fire-tube exhaust of the fire-tube”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Re claims 2-8 and 10-11, Examiner maintains his rejection and Madron discloses all the claimed limitations.
Interviews After Final
Applicant note that an interview after a final rejection must be submitted briefly in writing the intended purpose and content of the interview (the agenda of the interview must be in writing).  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP 714.13 and 713.09.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/RICK K CHANG/                                                                                       Primary Examiner, Art Unit 3726